Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claims 1 and 19 to recite a “determining one of a plurality of exercise modes based on user input,” and “wherein the exercise move is part of an exercise performed by a user in the determined exercise mode.” In response to Applicant’s amendment Examiner has added reference Chang (US Pub No.: 2019/0283247).  While it is still maintained that Huang discloses limitations relating to a recognizing of an angular velocity of a hip, details with respect to a determining of a mode or an exercise mode with the angular velocity determination was not present in Huang. As such, Huang in view Chang is required to teach the new limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No.: 2021/0369533) in view of Chang (US Pub No.: 2019/0283247).
Regarding claim 1, Huang would teach an operating method of a wearable apparatus (a control of an exoskeleton is disclosed in the abstract), the operating method comprising: recognizing an exercise move of a user based on one or more of (i) angular velocities of hip joint angles of both hips of the user and (analysis of an angular velocity at the hips of the angle is presented in [0067] as a determination of an angular velocity at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1) (ii) at least one of the hip joint angles of the user (as per in [0067] a determination of an joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1) of the user (this can be performed by the foot-pressure sensor in [0054] and/or the torque sensor of the actuator in [0022]); determining torque reference information based on the exercise move of the user (as per [0062], determining of a torque information based off of a movement of the leg is disclosed); determining torque command information based on the torque reference information and a set factor (determining of a torque is disclosed in [0063] with details of the sensor disclosed in [0063]-[0064]. Given the materials of the sensors provided in [0063]-[0064], it  is argued that the sensors of Huang would have a factor that would determine a torque (being based off of the shear strength of the aluminum alloy in [0063] or the resistances of the strain gauges in [0064]) for use of a control of an exoskeleton in [0070]);  and outputting a torque such that an assistance or a resistance is provided to the recognized exercise move (use of a determined torque for a control is disclosed in [0070]. As such, an assistive motion is being applied via the actuators of Huang in response to a control input).
However, Huang does not teach a determining one of a plurality of exercise modes based on user input or an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode or an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode.
Instead, Chang would teach a determining one of a plurality of exercise modes based on user input or an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode (a determining of a mode of operation via a user input is disclosed in areas such as [0066]-[0067]. Said mode is taken to be an exercise mode as it is disclosed as being an activity mode in [0066]) and an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode (as per [0229] wherein a model custodian system to evaluate a biomechanical model would generate control data that is taken to be used for the controller of [0148]-[0149] of the exosuit of Chang). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model for control of an exosuit of Chang into the device of Huang for the purpose of providing a model to predict a biomechanical achievement of a user after an event like a surgery, as disclosed in [0038], and used the predicted data for a control. Additionally, the biomechanical model custodian of Chang, as detailed in [0218], would provide a robust system of control of a device that allows for a user to select parameters within a model to generate a control data.
Regarding claim 3, Huang in view of Chang would teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: recognizing the exercise move of the user as stepping forward with a first leg in response to a difference between the hip joint angles of the user being greater than a first threshold angle (as per [0088], wherein a comparison of an HAA angle to a threshold is disclosed (HAA being a hip abduction/adduction as per [0003])); and recognizing the exercise move of the user stepping forward with a second leg in response to the difference between the hip joint angles of the user being less than a second threshold angle (being either the upper or lower threshold in equations 5 and 6 in [0093]).
Regarding claim 4, Huang in view of Chang would teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: recognizing the exercise move of the user as straightening a bent knee and raising an upper body or the exercise move of the user as bending a knee and lowering the upper body through a result of comparing a difference between the angular velocities of the hip joint angles of the user to a set value (the equations between [0089]-[0097] disclose how the controller of Huang would recognize a movement of the device of Huang with respect to hip joint angles, as disclosed in [0089]-[0090] (HAA angles are given via equation 2) with a velocity being evaluated in [0091] with respect to the center of mass).
Regarding claim 17, Huang in view of Chang would teach the operating method of claim 1, wherein Huang comprises: determining the torque reference information based on a torque gain (it is argued that the torque sensors of [0063]-[0064] would be able to determine a torque gain about the leg of the user. Sensing of torque at the leg/hip is disclosed in [0062]) and at least one of a constant and a difference between hip joint angles of the user (in [0062] and [0066]-[0069], a determination of a joint angle of the hip for purposes of controlling an exoskeleton are disclosed. Comparison of hip flexion/extension angles are disclosed in [0085] with HFE defined in [0003]).
Regarding claim 19, Huang would teach a wearable apparatus (being the exoskeleton in the abstract and in figure 1), comprising: a driver configured to output a torque (being the motor driver 308 in [0067]); and a controller configured to, recognize an exercise move of a user based on motion information of the user (this can be performed by the foot-pressure sensor in [0054] and/or the torque sensor of the actuator in [0022]), determine torque reference information based on the exercise move of the user (as per [0062], determining of a torque information based off of a movement of the leg is disclosed), based on one or more of (i) angular velocities of hip joint angles of both hips of the user and (analysis of an angular velocity at the hips of the angle is presented in [0067] as a determination of an angular velocity at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1) (ii) at least one of the hip joint angles of the user (as per in [0067] a determination of an joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1) of the user (this can be performed by the foot-pressure sensor in [0054] and/or the torque sensor of the actuator in [0022]);  and control the driver to output the torque such that an assistance or a resistance is provided to the recognized exercise move (use of a determined torque for a control is disclosed in [0070]. As such, an assistive motion is being applied via the actuators of Huang in response to a control input).
However, Huang does not teach a determining one of a plurality of exercise modes based on user input or an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode or an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode.
Instead, Chang would teach a determining one of a plurality of exercise modes based on user input or an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode (a determining of a mode of operation via a user input is disclosed in areas such as [0066]-[0067]. Said mode is taken to be an exercise mode as it is disclosed as being an activity mode in [0066]) and an instance wherein the exercise move is part of an exercise performed by a user in the determined exercise mode (as per [0229] wherein a model custodian system to evaluate a biomechanical model would generate control data that is taken to be used for the controller of [0148]-[0149] of the exosuit of Chang). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model for control of an exosuit of Chang into the device of Huang for the purpose of providing a model to predict a biomechanical achievement of a user after an event like a surgery, as disclosed in [0038], and used the predicted data for a control. Additionally, the biomechanical model custodian of Chang, as detailed in [0218], would provide a robust system of control of a device that allows for a user to select parameters within a model to generate a control data.
Claims 5-6, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No.: 2021/0369533) in view of Chang (US Pub No.: 2019/0283247) in further view of Tsou (US Pub No.: US Pub No.: 2021/0022943).
Regarding claim 5, Huang in view of Chang teach the operating method of claim 2, wherein Huang discloses the recognizing comprises: recognizing the exercise move of the user as straightening a bent knee and raising an upper body, in response to a difference between the hip joint angles of the user being greater than a threshold angle and one of the angular velocities of the hip joint angles being greater than a first threshold angular velocity (the equations between [0089]-[0097] disclose how the controller of Huang would recognize a movement of the device of Huang with respect to hip joint angles, as disclosed in [0089]-[0090] (HAA angles are given via equation 2) with a velocity being evaluated in [0091] with respect to the center of mass).
However, Huang does not explicitly disclose a third threshold angle. Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle. This angle can act as the third threshold angle for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 6, Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses that the recognizing comprises: recognizing the exercise move of the user as bending knees and lowering an upper body through a result of comparing an average of the hip joint angles of the user to a threshold angle (As per [0071], evaluation of a HAA angle is disclosed with comparison of them to a threshold angle in [0088]-[0089]). However, Huang does not explicitly disclose a fourth threshold angle. Instead, Tsou does teach a threshold angle in [0011] that is compared to a hip and/or knee joint angle. This angle can act as the fourth threshold angle for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 9, Huang Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: recognizing the exercise move of the user as stepping up with one leg in response to one of the hip joint angles of the user being less than a threshold angle (as per [0088], wherein a comparison of an HAA angle to a threshold is disclosed (HAA being a hip abduction/adduction as per [0003])); and an angular velocity of the one of the hip joint angles being less than a threshold angular velocity ((the equations between [0089]-[0097] disclose how the controller of Huang would recognize a movement of the device of Huang with respect to hip joint angles, as disclosed in [0089]-[0090] (HAA angles are given via equation 2) with a velocity being evaluated in [0091] with respect to the center of mass).
However, Huang does not explicitly teach a sixth threshold angle and a third angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the sixth threshold angle and third angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 10, Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: sensing whether one of the hip joint angles of the user is less than a threshold angle (as per in [0067] a sensing of a joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1. Comparison of a hip angle to a threshold is present in [0110]) and whether one of the angular velocities (being determined via a control software in [0070]-[0071]. It is implied that a sensor is here sensing a velocity).
However, Huang does not disclose a that angular velocity of the one of the hip joint angles is greater than a threshold angular velocity, in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing. Instead, Tsou would teach a comparison of one of the angular velocities is greater than a threshold angular velocity in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing (comparison of inertial data to a threshold of a lower body exoskeleton is disclosed in [0060]. Additionally, the hip joint angle sensing is present in [0066]-[0067] and the inertial data monitoring of [0060] is used to determine a placement of one leg with respect to the other leg (first disclosed in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate velocity sensing at a plurality of joints with comparison to a threshold for a control of a lower body exoskeleton as presented on Tsou for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “stand-to-sit torque.” While Huang does teach a velocity evaluation, the method of generating a torque as presented in [0099]-[0101] is more robust and provides more detail to how a determined velocity would control a bending of the legs of the user.
Additionally, Huang does not explicitly teach a seventh threshold angle and a fourth angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the seventh threshold angle and fourth angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 11, Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses that the recognizing comprises: sensing whether one of the hip joint angles of the user is greater than an threshold angle (as per in [0067] a sensing of an joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1. Comparison of a hip angle to a threshold is present in [0110]), whether one of the angular velocities (being determined via a control software in [0070]-[0071]. It is implied that a sensor is here sensing a velocity).
However, Huang does not disclose that one of the angular velocities is greater than a threshold angular velocity, and whether an acceleration measured with respect to a body of the user is less than a threshold acceleration, in response to recognition of the exercise move of the user being stepping on an object with a first leg; and recognizing the exercise move of the user as stepping up with a second leg while stepping on the object with the first leg based on a result of the sensing.
Instead, Tsou would teach a comparison of one of the angular velocities is greater than a threshold angular velocity in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing (comparison of inertial data to a threshold of a lower body exoskeleton is disclosed in [0060]. Additionally, the hip joint angle sensing is present in [0066]-[0067] and the inertial data monitoring of [0060] is used to determine a placement of one leg with respect to the other leg (first disclosed in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate velocity sensing at a plurality of joints with comparison to a threshold for a control of a lower body exoskeleton as presented on Tsou for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “sitting, standing, sit-to-stand, stand-to-sit, walking, staircase climbing” etc. motion as laid out in in the specification, like [0047] and [0049].
Additionally, Huang does not explicitly teach a eighth threshold angle and a fifth angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the eighth threshold angle and fifth angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 12, Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: sensing whether one of the hip joint angles of the user is greater than a threshold angle (as per in [0067] a sensing of an joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1. Comparison of a hip angle to a threshold is present in [0110]) and whether one of the angular velocities (being determined via a control software in [0070]-[0071]. It is implied that a sensor is here sensing a velocity). 
However, Huang does not disclose that  one of the angular velocities is less than a threshold angular velocity, in response to recognition of the exercise move of the user as stepping up with a first leg while stepping on an object with a second leg; and recognizing the exercise move of the user as stepping on the object with both of the first leg and the second leg based on a result of the sensing.
Instead, Tsou would teach a comparison of one of the angular velocities is greater than a threshold angular velocity in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing (comparison of inertial data to a threshold of a lower body exoskeleton is disclosed in [0060]. Additionally, the hip joint angle sensing is present in [0066]-[0067] and the inertial data monitoring of [0060] is used to determine a placement of one leg with respect to the other leg (first disclosed in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate velocity sensing at a plurality of joints with comparison to a threshold for a control of a lower body exoskeleton as presented on Tsou for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “sitting, standing, sit-to-stand, stand-to-sit, walking, staircase climbing” etc. motion as laid out in in the specification, like [0047] and [0049].
Additionally, Huang does not explicitly teach a ninth threshold angle and a sixth angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the ninth threshold angle and sixth angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 13, Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: sensing whether one of the hip joint angles of the user is less than a threshold angle (as per in [0067] a sensing of an joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1. Comparison of a hip angle to a threshold is present in [0110]) and whether one of the angular velocities (being determined via a control software in [0070]-[0071]. It is implied that a sensor is here sensing a velocity).
However, Huang does not disclose than one of the angular velocities is less than a seventh threshold angular velocity, in response to recognition of the exercise move of the user as stepping on an object with both a first leg and a second leg of the user; and recognizing the exercise move of the user as stepping down with the first leg from the object based on a result of the sensing.
Instead, Tsou would teach a comparison of one of the angular velocities is greater than a threshold angular velocity in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing (comparison of inertial data to a threshold of a lower body exoskeleton is disclosed in [0060]. Additionally, the hip joint angle sensing is present in [0066]-[0067] and the inertial data monitoring of [0060] is used to determine a placement of one leg with respect to the other leg (first disclosed in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate velocity sensing at a plurality of joints with comparison to a threshold for a control of a lower body exoskeleton as presented on Tsou for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “sitting, standing, sit-to-stand, stand-to-sit, walking, staircase climbing” etc. motion as laid out in in the specification, like [0047] and [0049].
Additionally, Huang does not explicitly teach a tenth threshold angle and a seventh angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the tenth threshold angle and seventh angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 14, Huang in view of Chang would teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: sensing whether one of the hip joint angles of the user is less than an eleventh threshold angle (as per in [0067] a sensing of an joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1. Comparison of a hip angle to a threshold is present in [0110]) and whether one of the angular velocities (being determined via a control software in [0070]-[0071]. It is implied that a sensor is here sensing a velocity).
However, Huang does not disclose one of the angular velocities is greater than an eighth threshold angular velocity, in response to recognition of the exercise move of the user as stepping down with a first leg from an object while stepping on the object with a second leg; and recognizing the exercise move of the user as stepping on a ground with the first leg and stepping on the object with the second leg based on a result of the sensing.
Instead, Tsou would teach a comparison of one of the angular velocities is greater than a threshold angular velocity in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing (comparison of inertial data to a threshold of a lower body exoskeleton is disclosed in [0060]. Additionally, the hip joint angle sensing is present in [0066]-[0067] and the inertial data monitoring of [0060] is used to determine a placement of one leg with respect to the other leg (first disclosed in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate velocity sensing at a plurality of joints with comparison to a threshold for a control of a lower body exoskeleton as presented on Tsou for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “sitting, standing, sit-to-stand, stand-to-sit, walking, staircase climbing” etc. motion as laid out in in the specification, like [0047] and [0049].
Additionally, Huang does not explicitly teach an eleventh threshold angle and a eighth angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the eleventh threshold angle and eighth angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 15, Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: sensing whether one of the hip joint angles of the user is greater than a threshold angle (as per in [0067] a sensing of an joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1. Comparison of a hip angle to a threshold is present in [0110]), whether one of the angular velocities (being determined via a control software in [0070]-[0071]. It is implied that a sensor is here sensing a velocity). 
However, Huang does not disclose that one of the angular velocities is greater than a threshold angular velocity, and whether an acceleration measured with respect to a body of the user is less than a threshold acceleration, in response to recognition of the exercise move of the user as stepping on a ground with a first leg and stepping on an object with a second leg; and recognizing the exercise move of the user as stepping down with the second leg based on a result of the sensing.
Instead, Tsou would teach a comparison of one of the angular velocities is greater than a threshold angular velocity in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing (comparison of inertial data to a threshold of a lower body exoskeleton is disclosed in [0060]. Additionally, the hip joint angle sensing is present in [0066]-[0067] and the inertial data monitoring of [0060] is used to determine a placement of one leg with respect to the other leg (first disclosed in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate velocity sensing at a plurality of joints with comparison to a threshold for a control of a lower body exoskeleton as presented on Tsou for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “sitting, standing, sit-to-stand, stand-to-sit, walking, staircase climbing” etc. motion as laid out in in the specification, like [0047] and [0049].
Additionally, Huang does not explicitly teach a twelfth threshold angle and a ninth angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the twelfth threshold angle and ninth angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Regarding claim 16, Huang in view of Chang teach the operating method of claim 1, wherein Huang discloses that the recognizing comprises: sensing whether one of the hip joint angles of the user is greater than a threshold angle (as per in [0067] a sensing of a joint angles at parts 100, 108, 116, and 120 are presented. These parts are about the hip at figure 1. Comparison of a hip angle to a threshold is present in [0110]) and whether one of the angular velocities (being determined via a control software in [0070]-[0071]. It is implied that a sensor is here sensing a velocity).
However, Huang does not disclose a that angular velocity of the one of the hip joint angles is less than a threshold angular velocity, in response to recognition of the exercise move of the user as stepping down with a first leg from an object while stepping on a ground with a second leg; and recognizing the exercise move of the user as stepping on the ground with both the first leg and the second leg based on a result of the sensing.
Instead, Tsou would teach a comparison of one of the angular velocities is greater than a threshold angular velocity in response to recognition of the exercise move of the user being stepping up with one leg; and recognizing the exercise move of the user as stepping on an object with the one leg based on a result of the sensing (comparison of inertial data to a threshold of a lower body exoskeleton is disclosed in [0060]. Additionally, the hip joint angle sensing is present in [0066]-[0067] and the inertial data monitoring of [0060] is used to determine a placement of one leg with respect to the other leg (first disclosed in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate velocity sensing at a plurality of joints with comparison to a threshold for a control of a lower body exoskeleton as presented on Tsou for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “sitting, standing, sit-to-stand, stand-to-sit, walking, staircase climbing” etc. motion as laid out in in the specification, like [0047] and [0049].
Additionally, Huang does not explicitly teach a thirteenth threshold angle and a tenth angular velocity.  Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the thirteenth threshold angle and tenth angular velocity threshold for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No.: 2021/0369533) in view of Ozsecen (US Pub No.: 2019/0160321).
Regarding claim 7, Huang in view of Chang the operating method of claim 1, wherein Huang discloses that the recognizing comprises: recognizing the exercise move of the user as straightening bent knees and raising an upper body through a result of comparing an average of angular velocities of the hip joint angles of the user to a set value (comparison of a joint velocity in [0087] with a joint angle average being evaluated in [0085]. It is argued that these parameters would be able to determine a knee movement and raising of the upper body).
However, Huang does not explicitly teach an averaging of angular velocities. Instead, Ozsecen does teach an average velocity being used for a control of a lower body exoskeleton which would an average velocity being used for a generation of a “stand-to-sit” command as per [0099]-[0101]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the averaging of a velocity at a plurality of joints for a control of a lower body exoskeleton as presented on Ozsecen for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “stand-to-sit torque.” While Huang does teach a velocity evaluation, the method of generating a torque as presented in [0099]-[0101] is more robust and provides more detail to how a determined velocity would control a bending of the legs of the user. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No.: 2021/0369533) in view of Chang (US Pub No.: 2019/0283247), Ozsecen (US Pub No.: 2019/0160321) and Tsou (US Pub No.: US Pub No.: 2021/0022943).
Regarding claim 8, Huang in view of Chang would teach the operating method of claim 1, wherein Huang discloses the recognizing comprises: recognizing the exercise move of the user as straightening bent knees and raising an upper body in response to an average of the hip joint angles of the user being less than a threshold angle and an average of angular velocities of the hip joint angles being greater than a threshold angular velocity (comparison of a joint velocity in [0087] with a joint angle average being evaluated in [0085]. It is argued that these parameters would be able to determine a knee movement and raising of the upper body. Comparison to a threshold are disclosed in [0088]-[0089]).
However, Huang does not explicitly teach an averaging of angular velocities. Instead, Ozsecen does teach an average velocity being used for a control of a lower body exoskeleton which would an average velocity being used for a generation of a “stand-to-sit” command as per [0099]-[0101]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the averaging of a velocity at a plurality of joints for a control of a lower body exoskeleton as presented on Ozsecen for the purpose of providing a means to take into account multiple velocity values to generate a command to generate a “stand-to-sit torque.” While Huang does teach a velocity evaluation, the method of generating a torque as presented in [0099]-[0101] is more robust and provides more detail to how a determined velocity would control a bending of the legs of the user. 
From here, Huang in view of Ozsecen does not teach a fifth threshold angle or a second threshold angular velocity. Instead, Tsou does teach an threshold angle in [0011] that is compared to a hip and/or knee joint angle as well as a threshold that is based off of inertial data as per [0059]-[0060]. The angle and inertial thresholds can act as the fifth threshold angle and second inertial angle for the device of Huang. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold angle of Tsou into the device of Huang for the purpose of preventing an abnormal standing posture for a person wearing a lower body exoskeleton, as per [0011].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No.: 2021/0369533) in view of Chang (US Pub No.: 2019/0283247) in further view of  Lim (US Pub No.: 2019/0046078).
Regarding claim 18, Huang in view of Chang teach the operating method of claim 1. However, Huang does not teach an instance wherein the determining of the torque command information comprises: determining the torque command information by smoothing the torque reference information based on the set factor.
Instead, Lim does disclose determining the torque command information by smoothing the torque reference information based on the set factor (as per [0088], smoothing of a torque waveform via a low-pass filter is disclosed. As low pass filters would have a predetermined cutoff value that is filtered out, the low pass filter would have an equivalent to a set factor that would smooth out any noise in the sensed torque). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the low pass filtering of Lim that would provide a set factor for smoothing a determined torque for eliminating noise in this determined parameter that may be due to a “user movement and/or ground contact external shock” as defined in [0088]. As eliminating noise in a sensed signal would provide more accurate information with respect to what is being sensed, the low pass filter of Lim is taken to be beneficial to the torque sensing of Huang. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US Pub No.: 2020/0297571) discloses a lower leg exoskeleton with an angle calculating means and a comparison of an angle to a threshold value in [0199]-[0200]. Dalley (US Pub No.: 2020/0323726) discloses an averaging of an angular velocity for an exoskeleton in [0010]-[0011].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774